IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ANTHONY GRAHAM,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4704

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 9, 2016.

An appeal from the Circuit Court for Duval County.
Mark J. Borello, Judge.

Anthony Graham, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.